POLEN, C.J.
Angel Rivera’s conviction for robbery is affirmed. The State concedes, and we agree, that the trial court erred in designating Rivera as both an habitual felony offender and as a three-time violent felony offender. See Oberst v. State, 796 So.2d 1263 (Fla. 4th DCA 2001)(legislature did not intend dual designation under § 775.084); § 775.084(l)(a),(c), Fla. Stat. *570(2000). Accordingly, we reverse Rivera’s dual designation and remand for resen-tencing where the trial court may sentence Rivera as either an habitual felony offender or as a three-time violent felony offender. See Oberst, 796 So.2d at 1265; Works v. State, 814 So.2d 1198 (Fla. 2d DCA 2002).
REVERSED and REMANDED for re-sentencing.
STONE and TAYLOR, JJ., concur.